Exhibit 10.1

 

AMENDMENT TO RESTRUCTURING SUPPORT AGREEMENT

 

This amendment, dated as of June 1, 2019 (as may be amended, supplemented,
amended and restated or otherwise modified from time to time in accordance with
the terms hereof, this “Amendment”) to that certain Restructuring Support
Agreement dated as of May 20, 2019 (together with all exhibits, schedules and
attachments thereto, and as may be further amended, supplemented, amended and
restated or otherwise modified from time to time in accordance with the terms
thereof, the “Restructuring Support Agreement”), is entered into by and among
(i) the Company Parties, (ii) the Required Consenting Noteholders, (iii) the
Required Consenting Term Lenders and (iv) Ascent.  Capitalized terms used but
not otherwise defined herein shall have the meanings ascribed to such terms in
the Restructuring Support Agreement.

 

WHEREAS, the Company Parties have requested that the Consenting Noteholders and
the Consenting Term Lenders agree to the extension of certain of the RSA
Milestones under the Restructuring Support Agreement; and

 

WHEREAS, pursuant to Section 16 of the Restructuring Support Agreement, except
as otherwise expressly provided for therein, the Restructuring Support Agreement
may be modified, amended, or supplemented in a writing signed by the Company
Parties, the Required Consenting Noteholders, the Required Consenting Term
Lenders and Ascent; and

 

WHEREAS, pursuant to Section 17.20 of the Restructuring Support Agreement, such
written consent, acceptance or approval shall be deemed to have occurred if, by
agreement between counsel to the Parties submitting and receiving such consent,
acceptance or approval, it is conveyed in writing (including electronic mail)
between counsel to each of the relevant Parties without representations or
warranties of any kind on behalf of such counsel; and

 

WHEREAS, on June 1, 2019, in accordance with the terms and conditions of
Section 17.20 of the Restructuring Support Agreement, the Company Parties, the
Required Consenting Noteholders, the Required Consenting Term Lenders and Ascent
agreed (by electronic mail among counsel to each of the Company Parties, the
Required Consenting Noteholders, the Required Consenting Term Lenders and
Ascent) to extend certain of the RSA Milestones and otherwise amend certain
deadlines under the Restructuring Support Agreement as set forth herein;

 

NOW, THEREFORE, in consideration of the promises and the mutual covenants and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties, intending
to be legally bound, agree as follows:

 

1.                                      Amendments to the Restructuring Support
Agreement.

 

(a)                                 Schedule 1 to the Restructuring Support
Agreement shall hereby be replaced in its entirety by Schedule 1 to this
Amendment.

 

--------------------------------------------------------------------------------



 

(b)                                 The definition of “Merger Approval Outside
Date” in Section 1.01 of the Restructuring Support Agreement shall hereby be
amended and restated in its entirety to read as follows:

 

““Merger Approval Outside Date” means the date that is no later than sixty-three
(63) days after the Petition Date.”

 

(c)                                  The definition of “Outside Date” in
Section 1.01 of the Restructuring Support Agreement shall hereby be amended and
restated in its entirety to read as follows:

 

““Outside Date” means the date that is no later than eighty (80) days after the
Petition Date, which date may not be extended without the written consent of the
Company Parties, the Required Consenting Noteholders, the Required Consenting
Term Lenders, and prior to the occurrence of the Non-Ascent Restructuring
Toggle, Ascent.”

 

2.                                      Agreement to be Bound.  Each of the
Parties hereby agrees to be bound by all of the terms of the Restructuring
Support Agreement not inconsistent with the terms hereof.

 

3.                                      Miscellaneous.

 

(a)                                 Except as expressly provided herein, this
Amendment shall not, by implication or otherwise, alter, modify, amend or in any
way affect any of the obligations, covenants or rights contained in the
Restructuring Support Agreement, all of which are ratified and confirmed in all
respects by the Parties and shall continue in full force and effect.

 

(b)                                 THIS AMENDMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT
REGARD TO ANY CONFLICTS OF LAW PROVISIONS WHICH WOULD REQUIRE THE APPLICATION OF
THE LAW OF ANY OTHER JURISDICTION (EXCEPT TO THE EXTENT IT MAY BE PREEMPTED BY
THE BANKRUPTCY CODE).

 

(c)                                  This Amendment, together with the
Restructuring Support Agreement, constitutes the entire agreement among the
Parties with respect to the subject matter hereof and supersedes all prior
agreements and understandings among the Parties with respect to such subject
matter.  Each reference to the Restructuring Support Agreement hereafter made in
any document, agreement, instrument, filing, pleading, notice or communication
shall mean and be a reference to the Restructuring Support Agreement as amended
and modified hereby.

 

(d)                                 In the event the terms and conditions as set
forth in the Restructuring Support Agreement and this Amendment are
inconsistent, the terms and conditions of this Amendment shall control.

 

(e)                                  If any term, condition or other provision
of this Amendment is invalid, illegal or incapable of being enforced by any
rule of Law or public policy, all other terms, conditions and provisions of this
Amendment shall nevertheless remain in full force and effect so long as the
economic or legal substance of the transactions contemplated hereby is not
affected in a manner adverse to any Party.  Upon such determination that any
term, condition or other

 

2

--------------------------------------------------------------------------------



 

provision is invalid, illegal or incapable of being enforced, the Parties shall
negotiate in good faith to modify this Amendment so as to effect the original
intent of the Parties as closely as possible in an acceptable manner to the end
that the transactions contemplated hereby are fulfilled to the fullest extent
possible.

 

3

--------------------------------------------------------------------------------



 

Schedule 1

 

RSA Milestones

 

1.              The Company Parties shall commence solicitation of votes to
accept or reject the Plan on or before June 3, 2019 (the “Prepetition
Solicitation Commencement Date”).

 

2.              The Put Option Agreement shall be entered into and an executed
copy shall be delivered to all Parties by the date that is no later than five
(5) Business Days after the Agreement Effective Date.

 

3.              The prepetition solicitation of votes to accept or reject the
Plan shall be completed by the date that is no later than twenty-one (21) days
after the Prepetition Solicitation Commencement Date (the “Prepetition
Solicitation Deadline”).

 

4.              A final agreement with respect to the material terms of the DIP
Facility shall be agreed upon by the Parties and the DIP Lenders by the date
that is no later than one (1) day prior to the Petition Date.

 

5.              The Company Parties shall commence the Chapter 11 Cases by
filing voluntary petitions under chapter 11 of the Bankruptcy Code with the
Bankruptcy Court on or before June 30, 2019 (the “Petition Date Milestone”).

 

6.              The Company Parties shall file on the Petition Date:

 

a.              the First Day Pleadings,

 

b.              the Plan and the Disclosure Statement, and one or more motions
seeking (A) conditional approval of the Disclosure Statement and the other
Solicitation Materials on an interim basis, (B) approval of the Rights Offering
Procedures, (C) approval of the Backstop Commitment Documents, and (D) approval
of the Disclosure Statement and the other Solicitation Materials on a final
basis and confirmation of the Plan; and

 

c.               a motion seeking approval of the DIP Facility and the use of
cash collateral.

 

7.              The Bankruptcy Court shall have entered one or more orders
conditionally approving the Disclosure Statement and the other Solicitation
Materials on an interim basis and approving the Rights Offering Procedures by
the date that is no later than three (3) days after the Petition Date.

 

8.              The Bankruptcy Court shall have entered the Final DIP Order (as
defined in the Restructuring Term Sheet) by the date that is no later than
forty-five (45) days after the Petition Date.

 

9.              The Bankruptcy Court shall have entered the Backstop Approval
Order by the date that is no later than forty-five (45) days after the Petition
Date.

 

--------------------------------------------------------------------------------



 

10.       The Bankruptcy Court shall have entered an order approving the
Disclosure Statement and the other Solicitation Materials on a final basis by
the date that is no later than sixty (60) days after the Petition Date.

 

11.       The Bankruptcy Court shall have entered an order confirming the Plan
by the date that is no later than sixty (60) days after the Petition Date.

 

12.       The Plan shall become effective by the date that is no later than
seventy-three (73) days after the Petition Date.

 

2

--------------------------------------------------------------------------------